DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-5, 7-11 and 23-28 under 35 U.S.C. 102(a)(1) as being anticipated by Iqbal (US 8765453) have been withdrawn in light of applicants amendments.
Rejection of Claims 9 and 12-14 under 35 U.S.C. 103 as being unpatentable over Iqbal in view of Friedland (US 4828113) have been withdrawn in light of applicants amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5, 7, 11 and 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolias (US 2013/0143230).
Tolias teaches a microfluidic device a first well (50), a second well (84), and a third well (52), each well having a bottom, a side wall, and an upward facing uncovered opening configured to permit direct access to an interior of each said well; and a channel network (refer to figure 7) having an upward facing uncovered opening (when the device is not put together it has an upward facing uncovered opening) to permit direct access to an interior thereof, the first well (50) being in fluid communication with the second well (84) and the third well (52) through the channel network; the kit further comprising a tissue receptacle (84 and 86) adapted to hold a tissue specimen thereon, the tissue receptacle being sized to fit in the second well, the tissue receptacle being removable from the second well to allow removal and transport of the tissue specimen.  (Refer to Figure 9) A first channel, the first channel having a first end and a second end, the first end being connected to the first well; a second channel, the second channel having a first end and a second end, the first end being connected to the second well; and a third channel, the third channel having a first end and a second end, the first end being connected to the third well; the second end of each of the first, second, and third channels connecting to form an intersection point.  (Refer to Figures 8 and 9)  A first channel, the first channel having a first end and a second end, the first end being connected to the first well; and a second channel, the second channel having a first end and a second end, the first end being connected to the second well; the second end of each of the first and second channels is connected to the third well, such that the third well comprises a part of the fluid communication between the first and second wells.  .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolias in view of Friedland (US 4828113).
Refer above for the teachings of Tolias.
Tolias fails to teach a cutting tool, the cutting tool having a cutting surface, the cutting surface being capable of cutting a tissue specimen positioned in the channel network and a tissue maneuvering tool, the tissue maneuvering tool being capable of moving a tissue specimen, or part thereof, from the first well, through the channel network into the second well.
Friedland teaches a portable kit comprising a cutting tool (80) and a tissue maneuvering tool (45).
It would have been obvious to one having ordinary skill in the art to provide the kit of Iqbal with a cutting tool and a tissue maneuvering tool in order to avoid contamination of the sample. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-14 and 23-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Refer to rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798